Citation Nr: 0331124	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  99-23 763A	)	DATE
	)
	)


THE ISSUE

Whether a February 1999 Board of Veterans' Appeals decision 
that denied restoration of a previous 100 percent evaluation 
for post-traumatic stress disorder should be revised or 
reversed on the grounds of clear and unmistakable error.



REPRESENTATION

Moving party represented by:  Kenneth M. Carpenter, Attorney 
at Law



ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel





INTRODUCTION

The moving party served on active duty from April 1967 to 
April 1969.

This matter is before the Board of Veterans' Appeals (Board) 
as an original action on a motion alleging clear and 
unmistakable error (CUE) in a Board decision dated in 
February 1999.  The motion, which the attorney 
representative filed with the Board in December 1999, 
classified the issue as whether the Board decision of 
February 24, 1999, contained CUE when it failed to comply 
with 38 C.F.R. § 3.343(a).  In May 2001, the Board 
determined that a February 1999 BVA decision, which denied 
restoration of a 100 percent disability rating for post-
traumatic stress disorder (PTSD), was not clearly and 
unmistakably erroneous.

Thereafter, the veteran appealed the Board's May 2001 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  Both parties filed briefs and the 
appellant, through counsel, filed a reply brief.  By an 
Order dated in June 2003, the Court reversed the Board's May 
2001 decision that found no CUE in the February 1999 Board 
decision, and remanded the matter to the Board for revision 
of the February 1999 Board decision on the basis of CUE.


FINDINGS OF FACT

1.  In a decision dated February 24, 1999, the Board found 
that the evaluation for the veteran's service-connected PTSD 
was properly reduced to 70 percent by a July 1983 rating 
decision.  The veteran did not appeal the Board's decision.

2.  The Board, in the February 24, 1999 decision, failed to 
comply with the provisions of a controlling regulation, and 
that failure was outcome determinative.




CONCLUSION OF LAW

Restoration of a 100 percent evaluation for PTSD is 
warranted beginning October 1, 1983, based on CUE in a Board 
decision of February 24, 1999.  38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. §§ 20.1400-20.1411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Board decision is subject to revision on the grounds of 
CUE and must be reversed or revised if evidence establishes 
such error.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. 
§ 20.1400 (2003).  CUE is a very specific and rare kind of 
error.  38 C.F.R. § 20.1403(a) (2003).  It is the kind of 
error, of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Id; see also 
Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  
Generally, either the correct facts, as they were known at 
the time, were not before the Board, or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Id.  

Any party to a Board decision can make a motion to have the 
decision revised or reversed on the grounds of CUE.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400(a), 
20.1401(b) (2003).  In order to prevail on such a motion, it 
must be established that there was an error in the Board's 
adjudication, and that the error was such that, had it not 
been made, the outcome of the adjudication would have been 
manifestly different.  38 C.F.R. § 20.1403(c) (2003).  If it 
is not clear that a different result would have ensued, the 
error complained of cannot be "clear and unmistakable."  Id.  
Moreover, a review for CUE in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made.  38 C.F.R. § 20.1403(b)(1) (2003).  A 
disagreement with how the Board weighed or evaluated the 
facts in a particular case is not CUE.  38 C.F.R. 
§ 20.1403(d)(3) 


(2003).  Any failure to fulfill the duty to assist is also 
not CUE.  38 C.F.R. § 20.1403(d)(2) (2003).  

If a party wishes to have a motion for CUE considered on the 
merits, he or she must set forth clearly and specifically 
the alleged error of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been manifestly different but for the 
alleged error.  38 C.F.R. § 20.1404(b) (2003).  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy these 
requirements, and motions that fail to satisfy these 
requirements may be dismissed without prejudice to re-
filing.  Id.  

As noted in the introduction above, the Court has reversed 
the Board's earlier decision that CUE did not exist in the 
Board's February 1999 decision.  In its June 2003 Memorandum 
Decision, the Court indicated that "[t]he RO neither cited 
nor applied the provisions of 38 C.F.R. § 3.343(a) in the 
July 1983 rating reduction."  

As for the application of 38 C.F.R. § 3.343(a), it should be 
pointed out that the veteran appealed the July 1983 rating 
reduction and the Board denied the appeal in March 1985.  
The Board, recognizing the failure to apply § 3.343(a), took 
action in November 1998 to vacate the March 1985 Board 
decision.  Thereafter, the February 1999 decision was 
promulgated.  The provisions of § 3.343 were addressed by 
the Board, and the question before the Board in May 2001 was 
whether the February 1999 Board decision was clearly and 
unmistakably erroneous.  The Court concluded that it was 
because "[i]t is clear that the RO did not have evidence 
showing material improvement under 38 C.F.R. § 3.343(a) to 
warrant a reduction in the appellant's total disability in 
July 1983."  Consequently, per the Court's order, the Board 
now makes the findings of fact and conclusion of law as set 
forth above.  The reasons are those articulated by the 
Court.




ORDER

Restoration of a 100 percent schedular evaluation for PTSD, 
effective from October 1, 1983, based on CUE in a February 
1999 Board decision, is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. See 
38 C.F.R. 20.904. For example, you were denied your right to 
representation through action or inaction by VA personnel, you were not 
provided a Statement of the Case or Supplemental Statement of the Case, or 
you did not get a personal hearing that you requested.  You can also file 
a motion to vacate any part of this decision on the basis that the Board 
allowed benefits based on false or fraudulent evidence submitted by or on 
behalf of the appellant. Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time.  However, if you also plan to appeal this decision to 
the Court, you must file your motion within 120 days from the date of this 
decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations. An attorney can also charge you for representing you before 
the Court. VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



